           Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 1 of 19




                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) JOSEPH P. SEAY, D.D.S., MS; and,                )
(2) LOIS JACOBS, D.D.S.,                            )
                                                    )
                         Plaintiffs,                )
                                                    )
v.                                                  )   Case No. CIV-20-915-G
                                                    )
(1)     OKLAHOMA BOARD OF DENTISTRY;                )
(2)     SUSAN ROGERS, as the Executive Director of )    Jury Trial Demanded
        the OKLAHOMA BOARD OF DENTISTRY, )
       and as an individual;                        )
(3)    KRISTA. JONES, D.D.S., as District 5 Board )
       Member of the OKLAHOMA BOARD OF             )
       DENTISTRY, and as an individual;            )
(4)    STANLEY CRAWFORD,D.D.S., as District 8 )
       Board Member of the OKLAHOMA BOARD )
       OF DENTISTRY; and as an individual;         )
(5)    ERIN ROBERTS, D.D.S., as District 1 Board )
       Member of the OKLAHOMA BOARD OF             )
       DENTISTRY; and as an individual;            )
(6)    BOBBY CARMEN, as District 6 Board           )
       Member of the OKLAHOMA BOARD OF             )
       DENTISTRY; and as an individual;            )
(7)    JAMES GORE, D.D.S., as 2nd Vice-President )
       of District 7 of the OKLAHOMA BOARD OF )
       DENTISTRY; and as an individual;            )
(8)    MICHAEL HOWL, D.D.S., as President of       )
       District 2 of the OKLAHOMA BOARD OF         )
       DENTISTRY; and as an individual;           )
(9)    LISA NOWLIN, D.D.S., as District 3 Board   )
       Member of the OKLAHOMA BOARD OF            )
       DENTISTRY, and as an individual; and,      )
(10)   JEFF LUNDAY, D.D.S., as 1st Vice-President )
       of District 4 of the OKLAHOMA BOARD OF )
       DENTISTRY, and as an individual,           )
                                                  )
                        Defendants.               )




                                         1
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 2 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 3 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 4 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 5 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 6 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 7 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 8 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 9 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 10 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 11 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 12 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 13 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 14 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 15 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 16 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 17 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 18 of 19
Case 5:20-cv-00915-G Document 1 Filed 09/11/20 Page 19 of 19
